Title: From James Madison to John D. Hunter, 20 October 1824
From: Madison, James
To: Hunter, John D.


        
          Dear Sir
          Montpr. Ocr. 20. 1824
        
        I recd. by the last Mail your letter of the 15th. inst. A copy of your Book was duly forwarded to me; and payment for it would have been remitted had I known the quarter from which it came. As you will accept nothing else, I can only offer my best thanks. The work will give pleasure to every reader who takes an interest in the subject of it. I hope its publication & republications have answered your purposes.
        The Turnip Seeds with which you favored me came safely to hand and will be attended to.
        I have communicated to Mrs. M. your kind remembrance. No one applauds more your principle of not forgetting those who treat you kindly. But she thinks you overrate your obligation to her. We should both have been glad to see you on your trip into Virga. and shall be so whenever your movements make it convenient to you.
        I wish you a wise choice of your future pursuits, and every success conducive to your happiness.
        
          J. M.
        
      